ORDER

PER CURIAM.
Appellant, John D. Colyer, appeals from a final order entered in the Circuit Court of St. Charles County affirming the Director of Revenue’s revocation of appellant’s drivers’ license for a violation of RSMo Chapter 577. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no prec-edential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.